DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the Application No. 16/340105 and the preliminary amendments filled on 04/06/2019.
Claims 1-18 are presented for examination.

Drawing/Specification Objections
The drawing is objected to because of the following informalities: 
a.	The unlabeled rectangular box(es) shown in the drawings 1-5 should be provided with descriptive text labels, such as, in Fig. 1, the reference number “6” to be labeled as “classifying device 6”, the reference number “8” to be labeled as “memory 8”, the reference number “9” to be labeled as “controller 9”, etc.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9, 14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation "one of the classes” renders the claim indefinite because there is no prior citation of the phrase “classes” in the claim. The phrase “the classes” lacks sufficient antecedent basis. 
Claim 9 recites the phrase “the associated manipulated variables”, wherein the phrase “the associated” renders the claim indefinite. To overcome the rejection, the phrase “the associated manipulated variables” to be corrected as “the 
Claim 14 recites the limitation "one of the classes” renders the claim indefinite because there is no prior citation of the phrase “classes” in the claim. The phrase “the classes” lacks sufficient antecedent basis. 
Claim 18 recites the phrase “the associated manipulated variables”, wherein the phrase “the associated” renders the claim indefinite. To overcome the rejection, the phrase “the associated manipulated variables” to be corrected as “the 

Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6-8, 10-11, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2015/0166062, this reference is from IDS, filed on 04/06/2019) in view of Gugel et al. (WO2014009216, this reference is from IDS, filed on 04/06/2019) (hereinafter Gugel), Reisman et al. (US 2017/0010124) (hereinafter Reisman) and further in view of Lee (US 2017/0133970).

Claim 1.    Johnson teaches a method for driving dynamics control for a transportation vehicle, whereby a manipulated variable of the driving dynamics is controlled by a control circuit (See Para. [0031], disclose “autonomous driving function including autonomous lane change to overtake slower cars, construction area driving and lane merges, an autonomous pull-over maneuver function in case of an incapacitated and/or unresponsive driver”, and/or see Para. [0078], [0083], discloses “the state of the system is expressed by a vector of quantities, which are significant for the dynamic behavior of the system”, which constitutes the claimed invention) for traversing a planned trajectory (See Para. [0045], “determined to have a trajectory that will lead them into the path of travel of the vehicle if their trajectory persists”) 
the method comprising:
classifying the planned trajectory by a classifying device (See Para. [0059]- [0061], “The task of the Path Planning module is to take into account the environmental information provided by sensor perception and generate the trajectory”, and/or Para. [0073], “the driving situation is classified.”);
adjusting the manipulated variable profile of the iteratively learning controller based on the recorded control error and/or the recorded manipulated variable of the controller (see Para. [0045], “The system thus may drive the vehicle slowly forward at a slow constant or substantially constant speed, so that the pedestrians can readily perceive the autonomous vehicle's intent and readily move out of the way of the slowly moving vehicle or change their trajectory to avoid the path of the slowly moving vehicle”, and/or see Para. [0082], “The Situation Adaptation is represented by the Parameter Scheduling module, which in every time step delivers a tuned parameter set K. This set is taking into account the situation and in particular the current velocity”).
The examiner notes that the prior art Johnson teaches general condition of the claimed invention without explicitly spelling out the claimed feature of “calling up a manipulated variable profile for an iteratively learning controller from a database based on the classification”.
However, Gugel discloses, calling up a manipulated variable profile for an iteratively learning controller from a database based on the classification” (see Para. [0005]-[0012], discloses “Acquiring or estimating environmental data of a traffic situation, acquiring or estimating movement data of the motor vehicle and comparing the acquired or estimated environmental. Using this data, a traffic situation class is selected from a number of predefined, different traffic situation classes and assigned to the vehicle data with the movement data of the motor vehicle” and see Para. [0014], “Traffic situation types are compiled in a kind of catalog or a database”. Additionally see Para. [0031], [0036], discloses “lane keeping systems for driver assistance, especially in an urban environment, and Therefore, according to the invention, the different traffic situations typical for the urban area are classified, i.e. divided into classes”). The Examiner notes that Gugel teaches the general conditions of the claimed invention, and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Johnson with the teaching of Gugel to deploy the claimed feature for lane keeping assistance of a vehicle.
Johnson teaches in Para. [0089], “degree of automation may cause the driver's alertness and attention to drift more quickly”, but he does not explicitly spell out, “two degrees of freedom for traversing a planned trajectory”. 
However, Reisman teaches in Para. [0468], “he disclosed system may form a closed loop subsystem, in which estimation of the vehicle six degrees of freedom location (e.g., three dimensional position data plus three dimensional orientation data) may be used for navigating (e.g., steering the wheel of) the autonomous vehicle to reach a desired point (e.g., 1.3 second ahead in the stored)”, and in Para. [0570], “The network's output dimension may be 3 times of the strip width, these three channels may have 3 degrees of freedom for each column in the strip.  The first degree of freedom may indicate whether there is a street pole in this column, the second degree of freedom may indicate this pole's top, and the third degree of freedom may indicate its bottom”, and in Para. [0653]-[0654], “processing unit 110 may compute a rigid transformation with four degrees of freedom, accounting for 3D rotation (heading) and 1D longitudinal translation”). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Johnson in view of the teaching of Gugel and with the teaching of Reisman to deploy the claimed feature in order to avoid obstacles and to safely and accurately reach an intended destination.
Johnson teaches traversing the planned trajectory (see Para. [0061], but he does not explicitly spell out, recording a control error of the control circuit and/or a manipulated variable of a controller included in the control circuit by a memory when traversing the planned trajectory.
However, Lee teaches, recording a control error of the control circuit and/or a manipulated variable of a controller included in the control circuit by a memory when traversing the planned trajectory (see Para. [0060], [0066], “an error in the reference axis may be calculated and recorded when the motor”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Johnson in view of the teaching of Gugel, Reisman and with the teaching of Lee to determine reference value for adjusting an operation direction.

Claim 2.    The teaching of Johnson as modified by the teaching of Gugel, Reisman and Lee teaches the method of claim 1, wherein the classification is based on an arc length of the planned trajectory in local coordinates (See Reisman, Fig. 9B, and Para. [0160], “curve in three-dimensional space representing a target trajectory of a vehicle, for a particular road segment, included in a sparse map consistent with the disclosed embodiments”). The examiner notes that the prior art, Reisman teaches the general condition of the claimed feature and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Johnson in view of the teaching of Gugel and with the teaching of Reisman to deploy the claimed feature to safely and accurately reach an intended destination.

Claim 4.    The teaching of Johnson as modified by the teaching of Gugel, Reisman and Lee teaches the method of claim 1, wherein manipulated variables of the controller associated with the planned trajectory are used for classifying the planned trajectory (See at least Gugel, Para. [0012], [0014], [0036], [0043]).

Claim 6.    The teaching of Johnson as modified by the teaching of Gugel, Reisman and Lee teaches the method of claim 1, wherein at least parts of the database are provided by a device within the transportation vehicle (See Gugel, Para. [0014]. Additionally, see Reisman, Abstract, and Para. [0016], [0018], [0043], “target trajectory from the vehicle to a server”). The examiner notes that the prior art, Gugel and Reisman teaches the general condition of the claimed feature and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Johnson in view of the teaching of Gugel, Reisman and Lee to deploy the claim feature and get a predictable result.

Claim 7.    The teaching of Johnson as modified by the teaching of Gugel, Reisman and Lee teaches the method of claim 1, wherein a planned trajectory is divided into sub trajectories before the classification, whereby the sub trajectories are each individually classified by the classifying device (See Reisman, discloses “The at least one processor is further programmed to determine a target trajectory, including the actual trajectory of the vehicle and one or more modifications to the actual trajectory based on the determined information associated with the at least one navigational constraint; and transmit the target trajectory from the vehicle to a server”, and see Para. [0404], [00409]-[0410], “generate trajectory for guiding navigation of autonomous vehicle based on user preference profile”). The examiner notes that the prior art, Gugel, Reisman and Lee teaches the general condition of the claimed feature and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Johnson in view of the teaching of Gugel and Reisman to deploy the claim feature and get a predictable result.

Claim 8.    The teaching of Johnson as modified by the teaching of Gugel, Reisman and Lee teaches the method of claim 7, wherein a sub trajectory comprises a path length of between 50 m and 500 m (see Reisman, Para. [0055], discloses “target trajectory along a road segment and an overlap segment may have a length of 50meter and/or 100 meters”). The examiner notes that the prior art, Gugel and Reisman teaches the general condition of the claimed feature and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Johnson in view of the teaching of Gugel, Reisman and Lee to deploy the claim feature and get a predictable result.

Claim 10.   Johnson teaches a device for driving dynamics control for a transportation vehicle (See Para. [0031], disclose “autonomous driving function including autonomous lane change to overtake slower cars, construction area driving and lane merges, an autonomous pull-over maneuver function in case of an incapacitated and/or unresponsive driver”, and/or see Para. [0078], [0083], discloses “the state of the system is expressed by a vector of quantities, which are significant for the dynamic behavior of the system”), the device comprising:
a control circuit for controlling a manipulated variable of the driving dynamics for traversing a planned trajectory (See Para. [0031], disclose “autonomous driving function including autonomous lane change to overtake slower cars, construction area driving and lane merges, an autonomous pull-over maneuver function in case of an incapacitated and/or unresponsive driver”, and/or see Para. [0078], [0083], discloses “the state of the system is expressed by a vector of quantities, which are significant for the dynamic behavior of the system”, which constitutes the claimed invention), and including a pilot controller and a controller (See Fig. 15 and 16, “Feedforward Controller and State Controller), wherein the control circuit further comprises an iteratively learning controller, a classifying device for classifying the planned trajectory (See Para. [0059]- [0061], “The task of the Path Planning module is to take into account the environmental information provided by sensor perception and generate the trajectory”, and/or Para. [0073], “the driving situation is classified”), and 
wherein the iteratively learning controller adjusts the manipulated variable profile based on the recorded control error and/or the recorded manipulated variable (see Para. [0045], “The system thus may drive the vehicle slowly forward at a slow constant or substantially constant speed, so that the pedestrians can readily perceive the autonomous vehicle's intent and readily move out of the way of the slowly moving vehicle or change their trajectory to avoid the path of the slowly moving vehicle”, and/or see Para. [0082], “The Situation Adaptation is represented by the Parameter Scheduling module, which in every time step delivers a tuned parameter set K. This set is taking into account the situation and in particular the current velocity”).
The examiner notes that the prior art Johnson teaches general condition of the claimed invention without explicitly spelling out the claimed feature of “the control circuit calls up a manipulated variable profile for the iteratively learning controller from a database based on the classification”.
However, Gugel discloses, the control circuit calls up a manipulated variable profile for the iteratively learning controller from a database based on the classification (see Para. [0005]-[0012], discloses “Acquiring or estimating environmental data of a traffic situation, acquiring or estimating movement data of the motor vehicle and comparing the acquired or estimated environmental. Using this data, a traffic situation class is selected from a number of predefined, different traffic situation classes and assigned to the vehicle data with the movement data of the motor vehicle” and see Para. [0014], “Traffic situation types are compiled in a kind of catalog or a database”. Additionally see Para. [0031], [0036], discloses “lane keeping systems for driver assistance, especially in an urban environment, and Therefore, according to the invention, the different traffic situations typical for the urban area are classified, i.e. divided into classes”). The Examiner notes that Gugel teaches the general conditions of the claimed invention, and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Johnson with the teaching of Gugel to deploy the claimed feature for lane keeping assistance of a vehicle.
Johnson teaches in Para. [0089], “degree of automation may cause the driver's alertness and attention to drift more quickly”, but he does not explicitly spell out, “two degrees of freedom for traversing a planned trajectory”. 
However, Reisman teaches in Para. [0468], “he disclosed system may form a closed loop subsystem, in which estimation of the vehicle six degrees of freedom location (e.g., three dimensional position data plus three dimensional orientation data) may be used for navigating (e.g., steering the wheel of) the autonomous vehicle to reach a desired point (e.g., 1.3 second ahead in the stored)”, and in Para. [0570], “The network's output dimension may be 3 times of the strip width, these three channels may have 3 degrees of freedom for each column in the strip.  The first degree of freedom may indicate whether there is a street pole in this column, the second degree of freedom may indicate this pole's top, and the third degree of freedom may indicate its bottom”, and in Para. [0653]-[0654], “processing unit 110 may compute a rigid transformation with four degrees of freedom, accounting for 3D rotation (heading) and 1D longitudinal translation”). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Johnson in view of the teaching of Gugel and with the teaching of Reisman to deploy the claimed feature in order to avoid obstacles and to safely and accurately reach an intended destination.
Johnson teaches traversing the planned trajectory (see Para. [0061], but he does not explicitly spell out, recording a control error of the control circuit and/or a manipulated variable of a controller included in the control circuit by a memory when traversing the planned trajectory.
However, Lee teaches, a memory which records a control error of the control circuit and/or a manipulated variable of the controller when traversing the planned trajectory (see Para. [0060], [0066], “an error in the reference axis may be calculated and recorded when the motor”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Johnson in view of the teaching of Gugel, Reisman and with the teaching of Lee to determine reference value for adjusting an operation direction.

Claim 11.    The teaching of Johnson as modified by the teaching of Gugel, Reisman and Lee teaches the device of claim 10, wherein the classification is based on an arc length of the planned trajectory in local coordinates (See Reisman, Fig. 9B, and Para. [0160], “curve in three-dimensional space representing a target trajectory of a vehicle, for a particular road segment, included in a sparse map consistent with the disclosed embodiments”. Additionally, see Reisman, Para. [0067], “curve along the road segment”). The examiner notes that the prior art, Reisman teaches the general condition of the claimed feature and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Johnson in view of the teaching of Gugel, Reisman and Lee to deploy the claimed feature to safely and accurately reach an intended destination.

Claim 13.    The teaching of Johnson as modified by the teaching of Gugel, Reisman and Lee teaches the device of claim 10, wherein manipulated variables of the controller associated with the planned trajectory are used for classifying the planned trajectory (See at least Gugel, Para. [0012], [0014], [0036], [0043]).

Claim 15.    The teaching of Johnson as modified by the teaching of Gugel, Reisman and Lee teaches the device of claim 10, wherein at least parts of the database are provided by a device within the transportation vehicle (See Gugel, Para. [0014]. Additionally, see Reisman, Abstract, Para. [0016], [0018], [0043], “target trajectory from the vehicle to a server”). The examiner notes that the prior art, Gugel and Reisman teaches the general condition of the claimed feature and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Johnson in view of the teaching of Gugel, Reisman and Lee to deploy the claim feature and get a predictable result.

Claim 16.   The teaching of Johnson as modified by the teaching of Gugel, Reisman and Lee teaches the device of claim 10, wherein a planned trajectory is divided into sub trajectories before the classification, whereby the sub trajectories are each individually classified by the classifying device (See Reisman, discloses “The at least one processor is further programmed to determine a target trajectory, including the actual trajectory of the vehicle and one or more modifications to the actual trajectory based on the determined information associated with the at least one navigational constraint; and transmit the target trajectory from the vehicle to a server”, and see Para. [0404], [00409]-[0410], “generate trajectory for guiding navigation of autonomous vehicle based on user preference profile”). The examiner notes that the prior art, Gugel, Reisman and Lee teaches the general condition of the claimed feature and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Johnson in view of the teaching of Gugel and Reisman to deploy the claim feature and get a predictable result.

Claim 17.    The teaching of Johnson as modified by the teaching of Gugel, Reisman and Lee teaches the device of claim 16, wherein a sub trajectory comprises a path length of between 50 m and 500 m (see Reisman, Para. [0055], discloses “target trajectory along a road segment and an overlap segment may have a length of 50meter and/or 100 meters”). The examiner notes that the prior art, Gugel and Reisman teaches the general condition of the claimed feature and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Johnson in view of the teaching of Gugel, Reisman and Lee to deploy the claim feature and get a predictable result.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2015/0166062, this reference is from IDS, filed on 04/06/2019) in view of Gugel et al. (WO2014009216, this reference is from IDS, filed on 04/06/2019) (hereinafter Gugel), Reisman et al. (US 2017/0010124) (hereinafter Reisman), Lee (US 2017/0133970) and further in view of Di Cairano et al. (US 2018/0017971) (hereinafter Cairano)

Claim 3.    The teaching of Johnson as modified by the teaching of Gugel, Reisman and Lee teaches the method of claim 1, but they do not explicitly spell out, wherein the classification is based on a positional derivative and/or a time derivative of the planned trajectory.
However, Cairano teaches “wherein the classification is based on a positional derivative and/or a time derivative of the planned trajectory” (see Para. [0050], discloses “the class of trajectories satisfying the property P, and the modified trajectory 511 is provided to the VC 302”, and Para. [0061], discloses “Based on the models for the SC trajectory and the vehicle, the measure of performance M can be defined by the constraints on the vehicle (12), which include among others the maximum lateral error between the vehicle position and the SC trajectory position”). 
The examiner notes that the prior art, Reisman teaches the general condition of the claimed feature and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Johnson in view of the teaching of Gugel, Reisman, Lee and with the teaching of Cairano to deploy the claimed feature in order to generate a desired trajectory based on current vehicle information. 

Claim 12.    The teaching of Johnson as modified by the teaching of Gugel, Reisman and Lee teaches the device of claim 10, but they do not explicitly spell out, wherein the classification is based on a positional derivative and/or a time derivative of the planned trajectory.
However, Cairano teaches “wherein the classification is based on a positional derivative and/or a time derivative of the planned trajectory” (see Para. [0050], discloses “the class of trajectories satisfying the property P, and the modified trajectory 511 is provided to the VC 302”, and Para. [0061], discloses “Based on the models for the SC trajectory and the vehicle, the measure of performance M can be defined by the constraints on the vehicle (12), which include among others the maximum lateral error between the vehicle position and the SC trajectory position”). 
The examiner notes that the prior art, Reisman teaches the general condition of the claimed feature and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Johnson in view of the teaching of Gugel, Reisman, Lee and with the teaching of Cairano to deploy the claimed feature in order to generate a desired trajectory based on current vehicle information. 

Claims 5, 9, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2015/0166062, this reference is from IDS, filed on 04/06/2019) in view of Gugel et al. (WO2014009216, this reference is from IDS, filed on 04/06/2019) (hereinafter Gugel), Reisman et al. (US 2017/0010124) (hereinafter Reisman), Lee (US 2017/0133970) and further in view of Mande et al. (US 2017/0344855) (hereinafter Mande).

Claim 5.    The teaching of Johnson as modified by the teaching of Gugel, Reisman and Lee teaches the method of claim 1, wherein the classifying device produces a new (See Gugel, Para. [0043], “An intervention class is now assigned to each traffic situation class”). However, they do not explicitly spell out, produces class in response to the planned trajectory not being associated with one of the classes.
However, Mande teaches, produces class in response to the planned trajectory not being associated with one of the classes (see Para. [0015]-[0017], “generating a plurality of reference trajectories associated with the given class and with the given intersection using at least part of the plurality of extracted trajectories associated with the given class, and (e) for each given class, cluster the reference trajectories into one or more clusters, each cluster informative of a path available to be taken by vehicles of the given class at the intersection”). The examiner notes that the prior art, Reisman teaches the general condition of the claimed feature and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Johnson in view of the teaching of Gugel, Reisman, Lee and with the teaching of Mande to deploy the claimed feature in order to avoid a traffic collision between vehicles of different vehicle classes at an intersection. 

Claim 9.    The teaching of Johnson as modified by the teaching of Gugel, Reisman and Lee teaches the method of claim 1, but they do not explicitly spell out, wherein classes formed by classifying according to geometric properties of the planned trajectories during runtime are refined and modified based on a similarity analysis of the associated manipulated variables of the controller.
	However, Mande teaches, wherein classes formed by classifying according to geometric properties of the planned trajectories during runtime are refined and modified based on a similarity analysis of the associated manipulated variables of the controller (See Para. [0016], [0020], discloses “track the vehicle to extract the vehicle's trajectory and associating the extracted trajectory with the class of the vehicle, and repeat operations (a)-(b) in respect of a plurality of vehicles belonging to different classes to obtain a plurality of extracted trajectories”). The examiner notes that the prior art, Gugel, Reisman and Lee teaches the general condition of the claimed feature and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Johnson in view of the teaching of Gugel, Reisman, Lee and with the teaching of Mande to deploy the claim feature and get a predictable result.

Claim 14.    The teaching of Johnson as modified by the teaching of Gugel, Reisman and Lee teaches the device of claim 10, wherein the classifying device produces a new class (See Gugel, Para. [0043], “An intervention class is now assigned to each traffic situation class”). However, they do not explicitly spell out, produces a new class in response to the planned trajectory not being associated with one of the classes.
However, Mande teaches, produces a new class in response to the planned trajectory not being associated with one of the classes (see Para. [0015]-[0017], “generating a plurality of reference trajectories associated with the given class and with the given intersection using at least part of the plurality of extracted trajectories associated with the given class, and (e) for each given class, cluster the reference trajectories into one or more clusters, each cluster informative of a path available to be taken by vehicles of the given class at the intersection”). The examiner notes that the prior art, Reisman teaches the general condition of the claimed feature and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Johnson in view of the teaching of Gugel, Reisman, Lee and with the teaching of Mande to deploy the claimed feature in order to avoid a traffic collision between vehicles of different vehicle classes at an intersection. 

Claim 18.    The teaching of Johnson as modified by the teaching of Gugel, Reisman and Lee teaches the device of claim 10, but they do not explicitly spell out, wherein classes formed by classifying according to geometric properties of the planned trajectories during runtime are refined and modified based on a similarity analysis of the associated manipulated variables of the controller.
However, Mande teaches, wherein classes formed by classifying according to geometric properties of the planned trajectories during runtime are refined and modified based on a similarity analysis of the associated manipulated variables of the controller (See Para. [0016], [0020], discloses “track the vehicle to extract the vehicle's trajectory and associating the extracted trajectory with the class of the vehicle, and repeat operations (a)-(b) in respect of a plurality of vehicles belonging to different classes to obtain a plurality of extracted trajectories”). The examiner notes that the prior art, Gugel, Reisman and Lee teaches the general condition of the claimed feature and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Johnson in view of the teaching of Gugel, Reisman, Lee and with the teaching of Mande to deploy the claim feature and get a predictable result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237.  The examiner can normally be reached on MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B M M HANNAN/Examiner, Art Unit 3664